Bbuey, J.*
The appellant’s only point is that tbe evidence does not justify tlie verdict. The testimony is contradictory and conflicting, but that there is testimony having a reasonable tendency to support the verdict, if tbe jury believed it to be true, there can be no doubt. Tbe case is, then, one of a conflict of evidence, presenting a pure question of credibility to tbe jury. In such circumstances a settled rule of this court forbids us to disturb tbe refusal of tbe district court to grant a new trial. Sumner v. Jones, 27 Minn. 312; Wright v. Ames, 28 Minn. 362.
Judgment affirmed.

Gilfillan, O. J., because of illness, took no part in this case.